Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 17 July 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 17 July 1823
				
				I am very sorry my Dear Charles to find by your last Letter that your health is not good but am glad to see that your spirits are high and that you are tolerably happy—Johnson left us yesterday for Rockville and will probably not return very soon as he and I do not agree as well as we used to do—His opinions on politics and his great desire to see your father promoted to a higher station urge him to indiscretions which although well meant produce unpleasant feelings—He is much given to the intrigues practiced in these States and is constantly dissatisfied at the opinions which you know both your parents have on the subject and which no reasoning can change—The poor fellow seems to fancy that in the attainment of this object every blessing will be granted to us and believes me a great hypocrite when I assure him that I do not look upon it as the ne plus ultra of human happiness and express fearful doubts of our ever being bettered by the exchange—They tell me that it is thought by the public that my anxiety upon this point injures my health and that it is in vain for me to deny it as they will not believe any assertion to the contrary—The charm of liberty to me is preferable to all the dignity to be acquired by living in that dull and stately prison in which the sounds of mirth are seldom heard and where dullness presides with as much pomp and dreary show as Pope ever wished to paint—It is the house of wisdom and quite contrary to Dunciad’s crew is filled by the best and most respectable talents,  but this is the very reason why I should not breathe freely in an atmosphere so uncongenial to my nature—So let the matter turn out as it will I am determined to make the best of a bad bargain and if honours are thrust upon me (of which I believe there is no danger) as the War Clarion blows a joyous blast I will bear them as I may neither grieving or rejoicing at my fate though I should prefer above all things to remain as we are—The Cottringers it is said are all going to be married Harriet to George Graham Ann to Robert Brent and Cornelia to Mr Fairfax—Our Theater is open and I have been two or three times to see Mrs. Duff who I like very well—Booth plays Richard to night but I shall not go as I am going to see my Uncle Roger who is just come to the City—I have not heard from John for some time what a fine puff in the papers about the Quincy celebration—God Bless you I am as ever your affectionate / Mother
				
					L. C. Adams—
				
				
			